Citation Nr: 1212044	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for syphilis, claimed as venereal disease.

2.  Entitlement to service connection for heart disease, status-post coronary artery bypass graft and thoracic aortic aneurysm, to include as secondary to venereal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1958 and March 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for venereal disease and heart disease, status-post coronary artery bypass graft, thoracic aortic aneurysm, to include as secondary to venereal disease.  

The Veteran, by his May 2008 Substantive Appeal, asserted his right to be heard by the Board.  However, subsequent to communication between the RO and the Veteran in May 2008 and July 2008, the Veteran reported that he would be unable to travel to the hearing location.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 

In October 2010, this case was remanded for additional development.  In that decision, the Board noted that the issue of entitlement to non-service-connected pension, raised by the Veterans October 2008 statement, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board found that it did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board notes that this matter was remanded in October 2010.  In that decision, the Board requested that the RO obtain and associate with the Veteran's claims file any private treatment records from the identified providers on his April 2006 VA Form 21-4142, Authorization and Consent to Release Information to the VA.  The RO was also to obtain and associate with the Veteran's claims file all relevant records maintained by the SSA related to his SSI claim.  Finally, the Veteran was to be scheduled for a VA examination to determine the etiology of his syphilis and heart disease, status-post coronary artery bypass graft and thoracic aortic aneurysm.

Upon remand, the RO obtained a response from the Social Security Administration indicating that the records were destroyed.  In addition, the RO attempted to schedule the Veteran for a VA examination, but the Veteran submitted a statement reporting that he could not find a ride to his examination.  With respect to the attempt to obtain medical records, the RO sent the Veteran a letter dated in October 2010 requesting that the Veteran complete and return Authorization and consent to Release Information forms for USA Hospital and Heart Hospital.  The RO then notes in the February 2012 supplemental statement of the case that the Veteran did not sign the forms to give VA permission to obtain the records.  However, the Veteran had already signed an Authorization and Consent to Release Information for these providers on his April 2006 VA Form 21-4142.  Rather, the RO was to obtain and associate these records using the already executed form. 

Based on the foregoing, the Board finds that this matter must be remanded and upon remand, the RO should  obtain and associate with the Veteran's claims file the private treatment records from the identified providers on his April 2006 VA Form 21-4142, Authorization and Consent to Release Information to the VA.  All responses, including negative responses, from any treatment provider must be properly documented in the claims file.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the record indicates that the Veteran has received treatment at the Biloxi VA Medical Center.  Records from the VA dated since September 2006 should be associated with the Veteran's claims file.  The Veteran has also indicated in statements submitted to VA that he has been treated by several medical providers for his claimed conditions.  However, because his statements are nearly illegible, it is difficult to determine who these providers are.  As such, the Veteran should afforded an opportunity to clearly indicate whether there are additional medical records relevant to his claims that are not associated with his claims file.  And he should be afforded an opportunity to submit additional medical evidence relevant to his claims.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any private treatment records from the identified providers on his April 2006 VA Form 21-4142, Authorization and Consent to Release Information to the VA.  Any and all responses, including negative responses, from any treatment provider must be properly documented in the claims file.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Biloxi VA Medical Center dated since September 2006.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to service connection for syphilis and heart disease, status-post coronary artery bypass graft and thoracic aortic aneurysm, to include as secondary to venereal disease, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



